Dissenting Opinion by
Mr. Justice Robebts:
I dissent from the majority opinion because I am convinced that a trial judge’s charge, which expresses the view that a not guilty verdict would result in “a miscarriage of justice,” renders any subsequent determination of guilt in that trial constitutionally infirmative. Thus on two prior occasions I have expressed my belief that “it is undesirable, unnecessary and unfair to allow the trial judge to inform the jury that, in his opinion, the defendant is guilty.” Commonwealth v. Young, 418 Pa. 359, 366, 211 A. 2d 440, 443 (1965) (concurring opinion); Commonwealth v. Ott, 417 Pa. 269, 274, 207 A. 2d 874, 877 (1965) (concurring opinion). See also the dissenting opinion of Mr. Justice Musmanno in Commonwealth v. Raymond, 412 Pa. 194, 209, 194 A. 2d 150, 157 (1963), cert. denied, 377 U. S. 999, 84 S. Ct. 1930 (1964).
Such an instruction is unnecessary because the jury system is premised on the assumption that if a not guilty verdict would indeed be a miscarriage of justice, the jury will recognize their responsibility and act accordingly. It is undesirable for the same reason that opinion evidence is excluded, except in those situations where the special skill of an expert is needed in order to aid the jury in reaching its own conclusions. Thus, *100in view of the danger that the jury may permit the expert to usurp its role as the ultimate fact finder, the witness may not testify as to his own conclusions. And it is unfair since the jury undoubtedly is going to attribute to the judge, because of his experience in hearing criminal cases, special expertise in discerning guilt or innocence. Moreover, “a juror may not mind disagreeing with a judge on factual matters but he would dislike very much placing himself in the category of a person who has participated in a miscarriage of justice, judicially proclaimed.” Commonwealth v. Raymond, supra at 210, 194 A. 2d at 158. 412 Pa. 194, 210 (1963) (dissenting opinion). Cautioning instructions are not adequate to vitiate the inherent prejudice of the trial court’s expressed opinion. Cf. Jackson v. Denno, 378 U. S. 368, 84 S. Ct. 1774 (1964).
In light of Commonwealth v. Young, supra, and Commonwealth v. Ott, supra, the majority cannot conclude that appellant’s argument on this point contains “no merit.” Rather they must be dismissing this contention because they find, in light of appellant’s trial testimony, nonprejudicial error. But given the constitutional right to a trial by jury and the presumption of innocence, we may not substitute our belief of guilt, however justified it may seem to us on the record, for the independent ascertainment of guilt by a jury under proper judicial guidance. Cf. Bollenbach v. United States, 326 U. S. 607, 615, 66 S. Ct. 402, 406 (1946).
Finally, I must also express my disagreement with the majority’s treatment of petitioner’s tacit admission. Commonwealth ex rel. Shadd v. Myers, 423 Pa. 82, 91, 223 A. 2d 296, 301 (1966) (dissenting opinion).
Mr. Justice Musmanno joins in this dissenting opinion.